OPINION
By THE COURT.
Submitted upon motion of the defendant-appellee seeking an order dismissing the appeal for the reason that the issues involved therein have become moot.
The record reveals that the appeal arises out of the filing of an injunction proceeding wherein it was sought to restrain the appellee, who is the Clerk for the City of Columbus, from reporting the transcript of the proceedings of the Board of County Commissioners to the Council of the City of Columbus, Ohio, for the purpose of its passing an ordinance accepting the annexation of the acreage involved.
Initially a petition was filed with the Board of County Commissioners of Franklin County, Ohio, praying for the annexation of certain territory to the City of Columbus. On July 19, 1955, a hearing was held on the petition and the Board ordered said territory annexed to the City, and further that the proceedings be filed with the appellee as Clerk of said City.
The record reveals further that while the action for injunction was *209pending the territory involved was annexed to the City of Columbus, no temporary restraining order having been issued against the appellee.
The material facts involved herein are identical with those in the cases of Lamneck v. Cain, No. 5334, Markos v. Cain, No. 5349, and Jones v. Cain, No. 5361, 73 Abs 20, all of this Court. In each of these cases we sustained identical motions for the reason that the appeals had become moot. We will sustain the motion to dismiss for the reasons given in the aforesaid cases.
We might add further that motions to certify these cases to the Supreme Court of Ohio were overruled on February 8, 1956.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.